         case 1:19-cv-04235-RA Document 24 Filed 02/21/20 Page 1 of 2     ~ 1t.•~
l   A         O      ~ t     ~      f           .      .          ~llU~l¾lm$¥tll@~.¢....



PETER A ROMERO                                                                                                  ~!Uta                •&<

                                                        February 21, 2020
                                                                                   USDC-SDNY
VIAECF                                                                             DOCUMENT
Honorable Ronnie Abrams                                                            ELECTRO~ICALLY FILED
United States District Judge
                                                                                , DOC#:
United States District Court
Southern District of New York
                                                                                / D , , , ~--rr-.t-.
                                                                                                  n-:                 ~J....,../J-'-{-:--/-r-'J--P-
40 Foley Square                                                                . .~:-:--:---.,.:::                                       ....~.. -=-=----._.J
                                                                                               . ...:-.-:::.••:::._:::::_:-:_=.._:-=:_=:_.::
New York, New York 10007

        Re:     Patricio Nuno Carrera, et al. v. DT Hospitality Group Inc., et al.
                Docket No.: 19-cv-4235 (RA)

Dear Judge Abrams:

        This firm represents the Plaintiffs, Patricio Nuno Carrera and Geraldo Marquez, in the
above-referenced matter, against Defendants DT Hospitality Group Inc. d/b/a Co Ba
Restaurant and Kien Truong, for alleged violations of the Fair Labor Standards Act and New
York Labor Law. Defendant Truong has appeared pro se. Defendant DT Hospitality Group
Inc. remains pro se as well as an attorney has not filed a notice of appearance on its behalf.
On January 21, 2020, as a result of the corporate defendant's failure to have an attorney appear
on its behalf, the Court entered an order directing Plaintiffs to serve their motion for default
by February 28, 2020. Plaintiffs now write to request an extension of time to serve their
motion for default for the reasons discussed below.

        Specifically, Plaintiffs' counsel has been contacted by a bankruptcy attorney on behalf
of the Defendants. That bankruptcy attorney indicated that Defendant Truong has retained
him to file a bankruptcy petition and anticipates filing his bankruptcy petition by mid-March
2020. That bankruptcy attorney also noted that Defendant Truong, the owner of the corporate
defendant, is evaluating with him whether to file a bankruptcy petition on behalf of Defendant
DT Hospitality Group as well and will update the undersigned once that decision has been
made. In the event that a bankruptcy petition is filed, an automatic stay of this action will be
imposed with respect to each Defendant that files a bankruptcy petition. As a result, if
Defendant DT Hospitality Group files a bankruptcy petition, as it is considering, then any
resources expended by Plaintiffs' counsel to prepare a motion for default and any resources
expended by the Court deciding that motion will have been unnecessary. Thus, Plaintiff
believes that an extension of time to serve Plaintiffs' motion for default is appropriate to
conserve the resources of the Court and Plaintiffs' counsel while Defendant DT Hospitality
Group makes its determination regarding filing a bankruptcy petition and to permit the
corporate defendant time to file that petition, if it chooses to do so.

        Accordingly, Plaintiffs request that the Court extend their time to serve their motion
for default against Defendant DT Hospitality Group from February 28, 2020 to March 31,
2020. This is Plaintiffs' first request for an extension of time to serve their motion for default.
                Case 1:19-cv-04235-RA Document 24 Filed 02/21/20 Page 2 of 2


               Plaintiffs thank the Court for its time and consideration of this request.

                                                               Respectfully submitted,

                                                                /S/ David D. Barnhom, Esg.
                                                               DAYID D. BARNHORN, ESQ.

      C:       Kien Truong
               110 9th Avenue
               New York, New York 10011
               Defendant pro se

               DT Hospitality Group Inc. d/b/a Co Ba Restaurant
               110 9th Avenue
               New York, New York 10011
               Defendant pro se



Application granted. Plaintiffs shall file any
motion for default judgment no later than
March 31, 2020.
                            /1
SO ORDERED.
                            l ,
                           f/~.
                      Hon. R'-6nnieAbrams
                      2/24/2020




LAW OFFICE OF PETER A. ROMERO PL LC                           LABOR AND EMPLOY r,,i ENT UT l GA TIO N
           825 Veterans Hwy, Hauppauge, New York 11788    •    (631)- 257-5588   ,   overtimelawny.com
